Citation Nr: 0017465	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  93-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a bilateral 
hearing loss, currently evaluated as noncompensable.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1970 and from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Louisville, 
Kentucky Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes the veteran's claims have been remanded by 
the Board on several occasions for various actions.  The most 
recent remand, in September 1998, was for agency of original 
jurisdiction review of newly submitted evidence, and issuance 
of a supplemental statement of the case.  That action having 
been successfully completed, the veteran's appeal has been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's coronary artery disease is currently 
manifested by good exercise capacity, no myocardial ischemia, 
an appropriate heart rate and blood pressure response to 
exercise, only mild cardiomegaly, and a normal ejection 
fraction, but not by a history of substantiated repeated 
anginal attacks, or that more than light manual labor is not 
feasible, under the former rating criteria.

2.  The veteran's coronary artery disease is currently 
manifested by 7 METs, with no episode of acute congestive 
heart failure shown in the past year, a workload of greater 
than 5 METs, no left ventricular dysfunction, and a normal 
ejection fraction, but not by more than one episode of acute 
congestive heart failure shown in the past year, or a showing 
that a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or by left ventricular dysfunction, or by an 
ejection fraction of 30 to 50 percent, under the revised 
criteria.

3.  The veteran's hypertension is currently manifested by a 
blood pressure reading no higher than 152/88, and is under 
reasonable control by medication.

4.  The veteran's hiatal hernia is currently manifested by a 
small hiatal hernia, but not by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or with other symptom combinations productive of 
severe impairment of health.

5.  The veteran's bilateral hearing loss is currently 
manifested by a numeric designation of level I for the right 
ear and level II for the left ear.

6.  Service-connection is currently in effect for a hiatal 
hernia, rated as 30 percent disabling, coronary artery 
disease with hypertension, rated as 30 percent disabling, a 
bilateral hearing loss, rated as noncompensable, a 
postoperative inguinal hernia, rated as noncompensable, and 
tinea cruris and tinea infection of the feet, also rated as 
noncompensable, with a combined rating of 50 percent.

7.  The veteran is 42 years old, has a high school education 
with three years of college, and is currently unemployed.

8.  The evidence does not establish that the veteran's 
service-connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

9.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.

10.  The veteran's current service-connected disabilities do 
not meet the rating-level requirements of 38 C.F.R. § 4.16(a) 
and there is no evidence that he is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for coronary artery 
disease, currently rated as 30 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Codes 7005 (1997); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Codes 7005 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

2.  The criteria for a separate 10 percent rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 
(1999); Karnas, supra.

3.  The criteria for an increased rating for a hiatal hernia, 
currently rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Codes 7346 (1999).

4.  The criteria for a compensable rating for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.83, 4.1-4.14, 4.85, Diagnostic 
Code 6100 (1999).

5.  The veteran's claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities is not well grounded.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 
4.15-4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims (except TDIU)

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented 
claims which are not inherently implausible, inasmuch as a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to establish an increased 
rating claim as well grounded.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  Further, after examining the record, the 
Board is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's claims have been open since 1990 and 1991, and 
the claims file contains medical treatment and examination 
evidence since those dates.  As noted above, however, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco, supra.  Accordingly, only the 
most recent evidence, which adequately reveals the current 
degree of disability of the veteran's disorders, is used to 
rate the veteran's service-connected disabilities.

A.  Coronary artery disease with hypertension

A July 1991 private physical examination report reveals 
diagnoses of multiple environmental allergies, history of 
seasonal asthmatic bronchitis, and exogenous obesity.  The 
Board notes these disabilities are not service-connected.

An October 1991 private treatment report reveals an 
impression of obstructive pulmonary airway disease.  The 
Board notes this disability is not service-connected.

A February 1992 Social Security Administration Decision 
indicates that the veteran was granted disability benefits 
beginning in May 1990.  That decision contains findings 
indicating the veteran had not engaged in substantial gainful 
activity since May 1990; that he has been diagnosed with 
asthmatic bronchitis, hypertensive arteriosclerotic 
cardiovascular disease with angina, two vessel coronary 
artery disease, a hiatal hernia with reflux esophagitis; 
chronic anxiety, and exogenous obesity; that he does not 
retain the residual functional capacity to engage in even 
sedentary work activity on a sustained basis; that he is 
unable to perform his past employment as a mail sorter, 
insurance salesman, or clerk; that he is 42 years old; and 
that he has a high school education with three years of 
college.  The Board notes that asthmatic bronchitis, reflux 
esophagitis, chronic anxiety, and exogenous obesity have not 
been service-connected.

A February 1997 VA cardiovascular examination report, which 
indicates the examiner reviewed the claims file, reveals the 
veteran complained of being easily fatigued, having frequent 
pressure in his chest, having intermittent dyspnea, and 
having burning in his chest.  He also reported that with 
aggressive treatment of his esophageal reflux disease, his 
chest pain had decreased.  He also reported being diagnosed 
with diabetes mellitus.  Upon physical examination he was 
noted to be obese; his lungs were noted to be clear to 
percussion and auscultation; his heart was noted to be not 
large; and his peripheral pulses were normal.  The examiner 
also indicated a February 1997 electrocardiogram was within 
normal limits, and that a January 1997 X-ray of the chest was 
normal, with no evidence of acute cardiopulmonary disease.  
The examiner indicated a treadmill exercise test demonstrated 
fair exercise capacity, with no electrocardiographic 
abnormalities suggestive of myocardial ischemia.  The 
assessment was that, although the veteran had well documented 
coronary disease, and has multiple cardiovascular risk 
factors, many evaluations during the previous eight (8) years 
revealed no objective evidence of active myocardial ischemia.  
The assessment indicated that, while he has had longstanding 
hypertension, multiple entries in his medical record, 
including examination reports, revealed his blood pressure to 
be well controlled on medication.  The examiner indicated 
that, while past echocardiograms have shown minimal evidence 
of hypertrophy, his current echocardiogram showed no evidence 
of left ventricular hypertrophy.  The diagnoses were 
essential hypertension controlled by medication, and coronary 
artery disease documented by coronary arteriography, without 
objective evidence of stress-induced myocardial ischemia.

An August 1997 VA treatment report, which indicates the 
veteran reported chest pain, contains a notation that the 
veteran "expressed concern that some of his symptoms 'may be 
in my head.'"

A March 1998 treadmill exercise test contains an impression 
of: (1) fair exercise capacity with an appropriate heart rate 
and blood pressure response to exercise; (2) no chest pain, 
but dyspnea occurred at approximately three minutes during 
exercise; (3) ECG (electrocardiogram) negative for ischemia.

A March 1998 VA hospitalization report, which indicates the 
reason to be asthma exacerbation, continues to note diabetes, 
chronic obstructive pulmonary disease (COPD) and allergies as 
diagnoses.  None of these disabilities are service-connected.

An April 1998 VA treatment report contains a diagnosis of 
reactive airway disease (RAD).  The Board notes this 
disability is not service-connected.

During the veteran's May 1998 video conference hearing, at 
which time he accepted this type of hearing in lieu of an in-
person hearing, he testified that he lost his Post Office job 
due to his "heart" problems; that he was granted Social 
Security Disability benefits due to his "heart" and his 
asthma; that he has to lie down after washing the dishes at 
home; that he cannot do physical labor; that he couldn't even 
do sedentary "sit down" jobs at the Post Office; and that 
he has extreme fatigue and insomnia.

During a November 1998 VA cardiovascular examination, at 
which time the examiner indicated he had reviewed the medical 
records, the veteran complained of exertional shortness of 
breath, especially with washing dishes and mowing the lawn.  
He reported occasional palpitations and dizziness, but no 
syncope.  Among his cardiac risk factors were morbid obesity, 
hypertension, and diabetes mellitus.  Upon physical 
examination the veteran was noted to be very obese, being 5 
feet 7 inches tall and weighing 277 pounds; blood pressure 
was 152/88, with repeats of 144/80 and 145/85; heart rate was 
between 76 and 83 beats per minute; a right carotid bruit was 
found in the right neck; no bruit was found in the left; 
there was no thyromegaly; cardiac impulse was mildly 
displaced laterally; there was normal S1 and S2; there were 
no murmurs; there were no additional S3 or S4 gallops; there 
was no peripheral edema; and distal pulses were normal.  The 
examiner noted the exercise treadmill tests noted above, and 
a normal 1996 ECHO (echocardiogram).  The examiner indicated 
that an October 1996 adenosine thallium test showed a mild 
fixed inferior wall defect consistent with diaphragmatic 
attenuation.  He noted a chest X-ray showed mild 
cardiomegaly, and that an electrocardiogram was essentially 
within normal limits.  The diagnoses were hypertension under 
reasonable control, history of diabetes mellitus, coronary 
artery disease, and peripheral vascular disease.

A November 1998 VA ultrasound report of the carotid arteries 
contains an impression of no significant plaque formation or 
hemodynamically significant stenosis involving the internal 
carotid arteries bilaterally, and vertebral arteries patent 
bilaterally with normal anterograde flow.

A November 1998 VA thallium treadmill exercise test report 
contained an impression of: (1) good exercise capacity - 
hypertensive hemodynamic responses to exercise - procedure 
terminated because of fatigue and target heart rate achieved; 
(2) clinically negative for myocardial ischemia; (3) exercise 
EKG negative for myocardial ischemia; (4) scintigraphically 
negative for ischemia - the mildly decreased activity in the 
inferior wall which is matched on stress and rest images 
likely represents diaphragm attenuation.

A November 1998 VA chest X-ray report indicated no change 
from the March 1998 X-ray, in that the cardiac silhouette 
remained somewhat enlarged.

A March 1999 VA exercise treadmill test report indicates that 
an exercise ECG indicated that, with exercise, there were no 
diagnostic ST-T wave changes, and no ventricular premature 
complexes noted.  The impressions were: (1) fair exercise 
capacity with an appropriate heart rate and blood pressure 
response to exercise; (2) no chest pain, but dyspnea 
(shortness of breath) occurred at approximately three minutes 
during exercise; (3) ECG negative for ischemia.  A June 1999 
addendum to that report added a finding of "METS: 7.0%," 
and the report indicated that "echo" was normal, no 
ischemia was found, and there was a normal ejection fraction.

A March 1999 VA thallium treadmill exercise test report 
contained an impression of good exercise capacity; 
hypertensive hemodynamic responses to exercise; procedure 
terminated because of fatigue and target heart rate achieved.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating artery and vein disorders, 
as set forth in 38 C.F.R. § 4.104.  See 61 Fed. Reg. 65207-
65244 (1998).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, the 
symptoms of the veteran's coronary artery disease (CAD) with 
hypertension (HTN) will be considered under the former 
criteria to the present date, and under the revised criteria 
from January 12, 1998 to the present date.  Revised or 
liberalizing statutes or regulations may only be considered 
in rating a veteran's service-connected disability on and 
after the effective date of the law.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Under the former criteria, disabilities of the cardiovascular 
system are rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Codes (DC) 7000-7123.  Arteriosclerotic heart 
disease, or coronary artery disease, is rated in accordance 
with 38 C.F.R. § 4.104, DC 7005.  Under that code a 100 
percent rating is warranted during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  A 100 percent rating is also 
warranted after 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
rating is warranted following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible.  A 30 percent rating is warranted 
following typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attack, with ordinary manual 
labor feasible.

While the Social Security Administration (SSA) granted the 
veteran disability benefits in 1992, the Board notes the 
grant indicated that angina had been diagnosed at that time, 
and that the veteran's other disabilities, including non-
service connected asthmatic bronchitis, reflux esophagitis, 
chronic anxiety and exogenous obesity, had been part of that 
determination.  The Board notes that SSA decisions, while 
pertinent as evidence in adjudicating a claim for VA 
benefits, are not controlling for VA purposes.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

A thorough review of the veteran's various and numerous 
examination and test reports from 1997 forward, being the 
most current medical evidence available, see Francisco, 
supra, reveals good exercise capacity (the March 1999 report, 
being the most recent), no myocardial ischemia, an 
appropriate heart rate and blood pressure response to 
exercise, only mild cardiomegaly, a normal ejection fraction, 
and hypertension under reasonable control.  Thus, the current 
medical evidence as to the veteran's service-connected CAD, 
standing alone, does not show a history of substantiated 
repeated anginal attacks, or that more than light manual 
labor is not feasible, which is necessary for a 60 percent 
rating.

Under the former criteria for rating hypertension, found at 
38 C.F.R. § 4.104, DC 7101 (1997), diastolic pressure which 
is predominantly 130 or more with severe symptoms warrants a 
60 percent rating.  Diastolic pressure which is predominantly 
120 or more with moderately severe symptoms warrants a 40 
percent rating.  Diastolic pressure which is predominantly 
110 or more with definite symptoms warrants a 20 percent 
rating.  Diastolic pressure which is predominantly 100 or 
more warrants a 10 percent rating.  A note to that code 
provides that when continuous medication is shown necessary 
for control of hypertension, with a history of diastolic 
blood pressure predominantly 100 or more, a minimum rating of 
10 percent will be assigned.  There is no medical evidence of 
record indicating a history of diastolic blood pressure 
predominantly 100 or more.

In the present case the current medical evidence indicates no 
diastolic pressure above 88.  Thus, a noncompensable (0 
percent) rating, and no more, is warranted for hypertension 
under the former criteria.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Accordingly, under the former criteria, the preponderance of 
the evidence is against a 60 percent rating for the veteran's 
service-connected CAD with HTN.  In determining a rating for 
a disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The revised criteria for CAD are also found at 38 C.F.R. 
§ 4.104, DC 7005.  A note to that section provides that one 
MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.

Under DC 7005, with documented coronary artery disease 
resulting in chronic congestive heart failure, or where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
is shown, a 100 percent rating is warranted.  Where there is 
more than one episode of acute congestive heart failure shown 
in the past year, or where a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where left ventricular 
dysfunction is shown, with an ejection fraction of 30 to 50 
percent, a 60 percent rating is warranted.  Where a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
evidence of cardiac hypertrophy or dilatation is shown on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
rating is warranted.  Where a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where continuous medication 
is required, a 10 percent rating is warranted.

A review of the March 1999 exercise treadmill test report, 
with its June 1999 addendum, being the most current medical 
evidence available, see Francisco, supra, reveals 7 METs, 
with no episode of acute congestive heart failure shown in 
the past year, a workload of greater than 5 METs, no left 
ventricular dysfunction shown, and a normal ejection 
fraction.  Thus, the requirements for a 60 percent rating 
under the revised criteria of 38 C.F.R. § 4.104, DC 7005 have 
not been met.

Accordingly, the preponderance of the evidence is against a 
60 percent rating for the veteran's CAD, and his claim for 
that benefit must be denied.  Massey, supra; Pernorio, supra.  

Under the revised criteria for hypertension, also found at 
38 C.F.R. § 4.104, DC 7101 (1999), diastolic pressure which 
is predominantly 130 millimeters or more warrants a 60 
percent rating.  Diastolic pressure which is predominantly 
120 millimeters or more warrants a 40 percent rating.  
Diastolic pressure which is predominantly 110 millimeters or 
more, or systolic pressure which is predominantly 200 
millimeters or more, warrants a 20 percent rating.  Diastolic 
pressure which is predominantly 100 millimeters or more, or 
systolic pressure which is predominantly 160 millimeters or 
more, warrants a 10 percent rating.  The minimum rating for 
an individual with a history of diastolic pressure which is 
predominantly100 millimeters or more who requires continuous 
medication for control is also 10 percent.  A note to that 
code provides that, for purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

Thus, as the evidence shows that the veteran's hypertension 
requires continuous medication for control, a separate 10 
percent rating under 38 C.F.R. § 4.104, DC 7101 (1999) is 
warranted.


B.  Hiatal hernia

During the veteran's February 1997 VA gastrointestinal 
examination he reported not being anemic and not 
malnourished; that he previously had nausea but has not been 
nauseated since he began taking omeprazole; that he still has 
some stomach discomfort; that he takes simethicone and 
Metamucil for bowel problems; that he had pain in the left 
inguinal area; that he has some dysphagia (difficulty 
swallowing); and that his bowels fluctuate between 
constipation and diarrhea.  Upon physical examination the 
veteran was noted to have a large abdomen, and was obese, at 
255 pounds.  He reported a weight loss from 272 pounds.  An 
umbilical hernia was noted, as was a right inguinal hernia 
repair.  No specific tenderness was found on abdominal 
examination, his bowel sounds were normal, and no masses were 
palpable.  His stool was noted to be hemocult negative.  The 
impressions were hiatal hernia, taking omeprazole and 
simethicone; right inguinal hernia repair, taking Metamucil, 
and hemocult negative stool; and occasional regurgitation of 
food up his throat.

An August 1997 VA treatment report contains impressions of 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERDS).  The Board notes that neither of these 
disorders are service-connected.

Another August 1997 VA treatment report contains a finding of 
a small hiatal hernia, and impressions of GERDS and no 
current esophagitis.

An April 1998 VA upper gastrointestinal (GI) examination 
report contains an impression of a large hiatal hernia with 
free gastroesophageal reflux, and duodenal diverticulum.

An April 1998 VA esophagus fluoroscopic report indicated that 
normal swallowing was found; that a hiatal hernia with severe 
gastroesophageal reflux was found; that no esophagus 
stricture was noted; that there was a tertiary contraction in 
the thoracic esophagus; that the stomach was normal in 
configuration and mucosa pattern; that no evidence of gastric 
ulcer or mass lesion was noted; and that there was a large 
diverticulum in the second portion of the duodenum.

During the veteran's May 1998 video conference hearing, he 
testified he had pain and discomfort from his hiatal hernia; 
that a VA physician at the Nashville VA Medical Center had 
told him his GERDS was related to his hiatal hernia; that his 
acid reflux caused breathing problems; and that he was taking 
metocloclomide.

A July 1998 VA treatment report, which indicates a colon 
barium enema examination had been conducted, contains 
impressions of: (1) long and tortuous ascending and sigmoid 
colon; (2) diffuse diverticulosis, most concentrated in the 
sigmoid colon; (3) cecum and terminal ileum not completely 
visualized and could be further evaluated with a small bowel 
follow through at a later date if clinically indicated.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  A 
hiatal hernia is rated in accordance with DC 7346.  Under 
that code symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or with other 
symptom combinations productive of severe impairment of 
health, warrant a 60 percent rating.  Persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health, 
warrant a 30 percent rating.  With two or more of the 
symptoms for the 30 percent evaluation, of less severity, a 
10 percent rating is warranted.

Initially, it is to be noted that IBS, GERDS, and diffuse 
diverticulosis are not service-connected.  The Board also 
notes that no medical evidence attributes the veteran's 
gastrointestinal complaints to his service-connected hiatal 
hernia, as opposed to the other gastrointestinal disorders 
suffered by the veteran.  Thus, the Board finds no medical 
evidence of record that attributes symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health to the veteran's small hiatal 
hernia.  Thus, as these symptoms are necessary for a 60 
percent rating, the veteran's increased rating claim must be 
denied.

In regard to the veteran's testimony that a VA physician at 
the Nashville VA Medical Center had told him his GERDS was 
related to his hiatal hernia, the Board initially notes the 
medical evidence from that facility does not reveal that 
opinion.  Secondly, the United States Court of Appeals for 
Veterans Claims (Court) has addressed the question of whether 
a lay person's statement about what a doctor told him can 
constitute the medical evidence of causation/etiology of a 
current disability that is generally necessary in order for a 
claim to be well grounded.  The Court held that it cannot.  
These statements, "filtered as (they are) through a layman's 
sensibilities, of what a doctor purportedly said (are) simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Derwinski, 8 Vet. 
App. 69, 77-78 (1995).  A layperson's account of what a 
physician may or may not have diagnosed is insufficient to 
render a claim well grounded.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Hence, this testimony cannot serve as 
a predicate for finding that the veteran's GERDS is a symptom 
of his service-connected hiatal hernia.

Accordingly, the preponderance of the evidence is against a 
60 percent rating for the veteran's service-connected hiatal 
hernia.  Massey, supra; Pernorio, supra.

C.  Bilateral hearing loss

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating the ear, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 
61 Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Notes to this amendment, 
however, indicate that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations.  As will be noted below, these revisions, 
even when applied, do not affect the evaluation of this 
veteran's bilateral hearing loss, as the amendment notes they 
are an attempt to assure more equitable evaluations in a 
small number of veterans with unusual patterns of hearing 
impairment.  See 61 Fed. Reg., supra.

There is no evidence of record the veteran has a language 
problem, inconsistent speech discrimination scores, etc., or 
that the provisions of 38 C.F.R. § 4.86 are applicable.  See 
38 C.F.R. § 4.85.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz.  To rate the degree of disability from 
hearing loss, the revised rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (1998); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1999).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A February 1997 VA audiological examination report, which 
indicated the veteran did not wear his hearing aids, 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
20
30
35
LEFT
55
50
20
45
70

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 35 decibels for the right ear and 46 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 90 
percent in the left ear.

A February 1998 VA treatment report indicates the veteran was 
fitted for new hearing aids.

During the veteran's May 1998 video conference hearing, he 
testified that he has used hearing aids in the past, with 
little help.

In the case at hand, the audiometry findings of the February 
1997 VA examination, applied to Table VI of 38 C.F.R. § 4.85, 
result in a numeric designation of level I for the right ear 
and level II for the left ear.  Applying those numeric 
designations to Table VII results in a noncompensable rating, 
under Diagnostic Code 6100, for the veteran's bilateral 
hearing loss.  38 C.F.R. §4.85, Table VI, VII, Diagnostic 
Code 6100 (1999).  Thus, a compensable rating for the 
veteran's bilateral hearing loss is not warranted.

Accordingly, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
bilateral hearing loss.  Massey, supra; Pernorio, supra.

D.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

II.  TDIU

A TDIU claim is a new claim, subject to the requirement that 
it be well grounded, without the requirement that there be 
new and material evidence presented since the time that a 
TDIU rating was previously denied.  See Suttman v. Brown, 5 
Vet. App. 127, 138 (1993).  A 38 C.F.R. § 4.16(a) TDIU claim 
is generally well grounded under 38 U.S.C.A. § 5107 (a) when 
a claimant's current service-connected disabilities meet the 
rating-level requirements of § 4.16(a) and there is evidence 
that he is "unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities."  See 38 C.F.R. § 4.16(a); Norris (Robert) v. 
West, 12 Vet. App. 413, 419-20; Anderson (Bennie) v. Brown, 5 
Vet. App. 347, 353-54 (1993).

Under 38 C.F.R. §§  3.340(a), 4.15, generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither non-
service connected disabilities nor (advancing) age may be 
considered, see 38 C.F.R. §§ 3.341(a), 4.19, but the 
veteran's employment history, education and vocational 
attainment, and other factors having a bearing on the issue 
are for consideration.  See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage."  See Beaty, supra; Ferraro, 1 Vet. App. at 
332; see also Moore, supra; 38 C.F.R. § 4.16(a).

The Court has held that where the veteran submits a well-
grounded claim for a TDIU rating, the Board may not reject 
that claim without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 38 
C.F.R. § 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991); cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(Board may not rely on its own unsubstantiated medical 
opinions).  In the present case, however, as noted below, the 
veteran has not presented a well grounded claim for TDIU.  
See 38 C.F.R. § 4.16(a); Norris (Robert), supra; Anderson 
(Bennie), supra.

A review of the veteran's claims file reveals that service 
connection has been established for a hiatal hernia, rated as 
30 percent disabling, coronary artery disease with 
hypertension, rated as 30 percent disabling, a bilateral 
hearing loss, rated as noncompensable, a postoperative 
inguinal hernia, rated as noncompensable, and tinea cruris 
and tinea infection of the feet, also rated as 
noncompensable, with a combined rating of 50 percent.  Thus, 
the veteran's disabilities do not meet the rating-level 
requirements of § 4.16(a), and his claim is therefore not 
well grounded.  See 38 C.F.R. § 4.16(a); Norris (Robert), 
supra; Anderson (Bennie), supra.

An October 1991 Report of Contact indicates the veteran 
reported he was not able to pursue vocational rehabilitation 
due to his physical disabilities.

As noted above, a February 1992 Social Security 
Administration Decision indicates that the veteran was 
granted disability benefits beginning in May 1990.  That 
decision contains findings indicating the veteran had not 
engaged in substantial gainful activity since May 1990; that 
he has been diagnosed with asthmatic bronchitis, hypertensive 
arteriosclerotic cardiovascular disease with angina, two 
vessel coronary artery disease, a hiatal hernia with reflux 
esophagitis; chronic anxiety, and exogenous obesity; that he 
does not retain the residual functional capacity to engage in 
even sedentary work activity on a sustained basis; that he is 
unable to perform his past employment as a mail sorter, 
insurance salesman, or clerk; that he is 42 years old; and 
that he has a high school education with three years of 
college.  As previously noted, asthmatic bronchitis, reflux 
esophagitis, chronic anxiety, and exogenous obesity have not 
been service-connected.

The Board has also considered the issue of whether the 
veteran's service-connected disabilities, standing alone, 
present an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing recent frequent periods of hospitalization, due 
solely to the service-connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  While the evidence indicates the veteran lost his 
job at the Post Office due to not being able to perform 
required work, the Board notes the veteran has indicated it 
is his breathing which caused that termination.  As noted in 
the previous sections, no medical opinion has been rendered 
which indicates that his CAD with HTN, hiatal hernia, 
bilateral hearing loss, postoperative inguinal hernia, or 
tinea cruris and tinea infection of the feet have caused a 
marked effect on his breathing, as opposed to his non-service 
connected COPD, RAD, asthma, bronchitis, allergies, or 
obesity.  It has also not been shown that pain from his small 
hiatal hernia, his CAD with HTN, postoperative inguinal 
hernia, or tinea cruris and tinea infection of the feet has 
caused problems with either his breathing or his ability to 
secure or maintain gainful employment.  In this regard, the 
Board notes non-service connected disabilities such as 
diabetes mellitus, IBS, and diverticulosis have also been 
diagnosed.  Therefore, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Accordingly, the veteran's claim for a total disability 
rating based on individual unemployability due to service 
connected disabilities must be denied as not well grounded.



ORDER

An increased evaluation for coronary artery disease, 
currently evaluated as 30 percent disabling, is denied.

A separate 10 percent rating for hypertension is granted.

An increased evaluation for hiatal hernia, currently 
evaluated as 30 percent disabling, is denied.

An increased evaluation for a bilateral hearing loss, 
currently evaluated as noncompensable, is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

